DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.
New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 43-44, 49 and 56-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,558,744 (Gibb).
As concerns claim 43, Gibb discloses a suction anchor for forming, or having previously formed, a subsea well assembly at an upper end of a subsea well and with the well extending through the suction anchor, the suction anchor comprising: an outer suction skirt 12; and an inner member integral with the outer suction skirt, wherein the inner member comprises a conductor housing 58 and a high pressure wellhead housing 62 but does not comprise a low pressure conductor pipe, and the conductor housing holds and supports the high pressure wellhead housing (see figure 17).

as illustrated, see figure 17).
As concerns claim 49, Gibb discloses a subsea wellhead assembly located at an upper end of a subsea well, the subsea well head assembly comprising: a conductor housing, wherein the conductor housing does not support a conductor pipe, and wherein the assembly does not comprise a conductor pipe (see figure 122 and 13, showing conductor housing 54).
 	As concerns claim 56, Gibb discloses a subsea wellhead assembly located at an upper end of a subsea well comprising: a high pressure wellhead housing 162, wherein the high pressure wellhead housing does not support a wellhead housing extension pipe (figure 17).
	As concerns claim 57, Gibb discloses the subsea wellhead assembly according to claim 56, comprising: a suction anchor comprising an outer suction skirt 12 and an inner pipe connected to the outer suction skirt (figure 17).
	As concerns claim 58, Gibb discloses the subsea wellhead assembly according to claim 56, wherein the high pressure wellhead housing is located within and supported by a conductor housing 58, and wherein the conductor housing does not support a conductor pipe.
	Claim Rejections - 35 USC § 103
Claims 45, 47, 50-52, 55 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb in view of International Publication Number WO 2015/118348 A1 (Ellison).
As concerns claim 45, Gibb discloses the suction anchor according to claim 43, but lacks to expressly disclose wherein the inner member of the suction anchor comprises a wellhead housing extension pipe; nevertheless Ellison discloses a suction anchor with an inner member 28, wherein the inner member of the suction anchor comprises a wellhead housing extension pipe (see figure 5, the inner member 28 is integral with the wellhead 24). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the wellhead housing extension pipe 
As concerns claim 47, the combination discloses a subsea wellhead installation and/or removal apparatus, the wellhead installation apparatus comprising a suction anchor according to claim 43 and a device 2connected to the high pressure wellhead housing for permitting the suction anchor to be lowered and/or lifted subsea, wherein the device is a well control device, a subsea tree or a capping stack (see Ellison at figure 1).
	As concerns claim 50, the Ellison discloses the subsea wellhead assembly according to claim 49, comprising: a suction anchor comprising an outer suction skirt 16 and an inner pipe 28 connected to the outer suction skirt, wherein the conductor housing is supported by the suction anchor such that loads can be transferred from the conductor housing to the suction anchor (0085), and wherein the conductor housing is located above the inner pipe (figure 2 and figure 3).
	As concerns claim 51, Ellison discloses the subsea wellhead assembly according to claim 49, wherein the assembly comprises a high pressure wellhead housing 24 and wherein the high pressure wellhead housing is located within and supported by the conductor housing (best shown in figure 2 and figure 3, in this case 44 equates to a "conductor housing”), and wherein the high pressure wellhead housing is attached to and supports a wellhead extension pipe 28.
As concerns claim 52, the combination discloses the subsea wellhead assembly according to claim 50, wherein the conductor housing is connected near or at its top end and near or at its bottom end to the suction anchor (see figures 2 and 3 of Ellison).
	As concerns claim 55, the combination discloses the subsea wellhead assembly according to claim 49, wherein a high pressure wellhead housing is landed in the conductor housing, and wherein the high pressure wellhead housing does not support a wellhead housing extension pipe (Gibb at figure 17).
0057).
Claims 46, 53-54, 60 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb in view of US 2012/0283213 A1 (Blalock et al.).
As concerns claim 46, Gibb discloses the suction anchor according to claim 43, but lacks to expressly disclose wherein the conductor housing is received within a conductor housing receptacle and is mechanically fixed to the suction anchor within the conductor housing receptacle; nevertheless Blalock et al. discloses a suction anchor wherein the conductor housing is received within a conductor housing receptacle and is mechanically fixed to the suction anchor within the conductor housing receptacle (see figure 18). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the conductor housing receptacle mechanically fixed to the suction anchor to obtain the predictable result of facilitating installation.
As concerns claim 53, Blalock et al. discloses the subsea wellhead assembly according to claim 50, wherein the conductor housing 5 is received in a conductor housing receptacle 4 and mechanically fixed to the suction anchor (figure 18).
As concerns claim 54, Blalock et al. discloses the subsea wellhead assembly according to claim 50, wherein a bottom of the conductor housing is received on and supported by a mount 96 attached to the suction anchor, and wherein the conductor housing is locked in position relative to the suction anchor via a clamp (while Blalock et al. at 0058 describes welding, attachment may be by other means such as baiting or "some other mechanism", of which a clamp would be an obvious variant), and wherein the damp and mount each provide a path for loads to be transmitted from the conductor housing to the suction anchor (any connecting structure would provide such a path).

0058); and Installing or uninstalling the suction anchor together with the high pressure wellhead housing on or from a seabed (see figures 8, 9 and 10).
As concerns claim 63, Blalock et al. discloses the suction anchor according to claim 43, wherein the suction anchor further comprises a fop structure, wherein the top structure comprises a plurality of radiating fins 14, 15, 16 and 17 that are fixed to the top of the suction anchor, and the fins are In the form of I -beams (figure 6 appears to have this configuration).
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb and Blalock, and further in view of Ellison.
As concerns claim 61, Ellison discloses the method according to claim 60, wherein the method comprises connecting a device to the high pressure wellhead housing such that the suction anchor is held by the device connected to the high pressure wellhead housing during installation or uninstallation, and wherein the device is a well control device, a subsea tree or a capping stack (in this instance there is not a specific reference for connecting the lowering cables to the wellhead housing, although some form a connecting device would be obvious, as shown In figure 1, the wellhead 24 is certainly a well control device). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the device into the assembly to obtain the predictable result of installing or uninstalling the assembly in a single trip.
Claims 48 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibb, or Gibb as modified above, and further in view of US 4,830,541 (Shatto).
As concerns claims 48 and 62, the combination discloses the subsea wellhead installation and/or removal apparatus according to claims 47 and 61, but lacks to expressly disclose wherein the device further comprises at least one of a device for adjusting the pressure inside the suction anchor, or a figure 1, venturi device 20) or a verticality measuring and controlling device (figure 4 shows level indicators 50 and valves 52 that communicate with ports 53 on the containers and a controller at 55 for opening the valves, based on the desired vertical angle that the anchors 15 are to be positioned relative to vertical). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the leveling and pressure adjusting into the assembly to obtain the predictable result of controlling the depth and orientation of the assembly.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached on 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679